8224 Writ of error denied by Supreme Court.
This is a companion case to Freeman v. Nathan, 149 S.W. 248, this day decided by this court. The fire that destroyed appellee's building was communicated from the buildings of Nathan. The cases were consolidated and tried together in the district court. For the reasons stated in the Nathan Case, as well as for the further reason that the contributory negligence of Nathan, if any had been shown, would not bar a recovery by Peacock for injury suffered by him on account of the negligence of appellant, the judgment of the trial court herein is affirmed.
Affirmed.